Citation Nr: 1500477	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-26 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. A disability rating in excess of 20 percent for the residuals of a compression fracture at C6 (neck disorder).

2. A disability rating in excess of 20 percent for the residuals of a right foot bone fracture (right foot disorder).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1972 to May 1975.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board received two substantive appeals (VA Form 9) in connection with this appeal.  July 2009 Substantive Appeal (appealing all of the issues adjudicated in the June 2009 Statement of the Case (SOC)); August 2009 Substantive Appeal (appealing four of the six issues adjudicated in the June 2009 SOC).  The more recent substantive appeal (August 2009) is signed by the Veteran and clearly indicates his intent to appeal the issues of entitlement to a higher disability rating for a neck, to a higher disability rating for a right foot disorder, and to service connection for peripheral neuropathy of the right and left upper extremities.  

In February 2014 the RO granted service connection for peripheral neuropathy of the right and left upper extremities; consequently, these issues are no longer on appeal and are not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


An August 2008 RO rating decision increased the Veteran's disability rating for a right foot disorder from 0 percent to 20 percent effective November 16, 2007.  38 C.F.R. § 4.73, DC 5284 (2014).  The 20 percent disability rating is not a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's right foot disorder remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned at an October 2014 video-conference hearing.  A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for carpal tunnel syndrome, cancer due to drinking contaminated water at Camp Lejeune, fibromyalgia, hammer toes, and pancreatic problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2014 Hearing Transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the claimant if further action is required.


REMAND

The appeal is remanded for further development.  The Veteran has identified medical records that have not been associated with the claims file and that are pertinent to his increased rating claim for a service-connected neck disability.  See October 2014 Hearing Transcript.  In addition, the Veteran's testimony suggests that his service-connected disabilities have worsened.  Id.  The appeal is remanded to obtain any outstanding medical records, provide the Veteran with new VA examinations, and readjudicate his increased ratings claims.

The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding medical records from the VA Medical Centers in Wilmington, Delaware, and Philadelphia, Pennsylvania, dating from February 2014 forward.  In addition, obtain medical records from the Spinal Cord Injury Unit at the East Orange Campus of VA New Jersey's Health Care System.  Associate any and all medical records obtained due to this remand with the claims file.  

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the February 2014 cervical spine examination for a new examination.  If the examiner is not available, a different examiner may conduct the examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review.  The following considerations must govern the examination:

The VA examiner must conduct a complete cervical spine examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's service-connected neck disorder.  The assessment must: 

Measure the range of motion of the cervical spine in degrees, to include forward flexion and combined range of motion.  Repetitive motion testing should be conducted and the examiner should note any decrease of range of motion (in degrees) after repetitive use.

Determine whether the neck exhibits any weakened movement, excess fatigability with use, incoordination, painful motion, and/or pain with use and express any additional limitation of motion in terms of degrees of lost motion.

State whether: there is any ankylosis (favorable or unfavorable) of the cervical spine or the entire spine; there are muscle spasms or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordiosis, or abnormal kyphosis; and/or whether the Veteran experiences any incapacitating episodes related to intervertebral disc syndrome measured in days/weeks.

4. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the April 2013 right foot examination for a new examination.  If the examiner is not available, a different examiner may conduct the examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review.  The following considerations must govern the examination:

The examiner must provide a comprehensive assessment of the nature, frequency, and severity of the symptoms associated with the Veteran's service-connected right foot disorder.  Based on this assessment, the examiner must determine whether the Veteran's right foot disorder results in moderately severe or severe limitations.

5. Then, review the medical examination reports to ensure that they adequately respond to the above instructions.  If the reports are deficient in this regard, return the case file to the appropriate VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to a disability rating in excess of 20 percent for a neck disorder and a disability in excess of 20 percent for a right foot disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

